DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Amended claims 1-20 as submitted on 7/30/21 were considered and are pending.  Any objections and/or rejections not repeated for record were withdrawn due to applicant’s amendments.  Any new objections and/or rejections made below were made in response to applicant’s amendments.

Response to Arguments
	Applicant’s arguments submitted on 7/30/21 were considered, but were not persuasive.
	With respect claim 1 and the limitation “automatically detecting with a network device of the secure network whether a client requesting access to the secure network is a known client device on a list maintained by the network device or an unrecognized client device that is not on the list”, applicant argues that Huotari does not teach it because user feedback must be provided as to whether to permit or deny a device to join the WAP.  This argument is not persuasive because applicant is arguing limitations that is not being claimed.  
The limitation under contention does only requires automatically detecting whether a network device requesting access to the secure network is a known client device on a list or not.  Cited paragraphs 19-20 and 31-32 discuss a WAP (i.e. the 
Also with respect to claim 1, applicant argues the limitation “automatically causing a message in electronic form to be sent to a manager of the secure network…” as is not taught by Huotari.  Applicant argues that the Office action equates to distinct elements of independent claims 1 and 14 (the network device and the manager) with the same element in Huotari.  This argument is not persuasive as it is based on a faulty premise.
In point 1, which spans pages 3-4 of the previous Office action, WAP 120 is clearly cited as the claimed network device and the Office action also states that the WAP sends a signal to master 100.  In point 2 on page 4 of the Office action, it is stated the master 100 is considered the claimed manager.  Thus, contrary to applicant’s arguments, two separate elements of Huotari were and still are equated to two separate claimed elements.  




Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-9, 13-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huotari et al (US 2009/0122787).
Claims 1 and 14:
	As per claim 1, Huotari discloses:
automatically detecting with a network device of the secure network
whether a client device requesting access to the secure network is a known client device on a list maintained by the network device or an unrecognized client device that is not on the list (paragraphs 19 and 32; Control logic 123 of the WAP 120 (i.e. the claimed network device) causes the WAP to send a signal to the master 100 to determine whether an unrecognized/new client 170 is allowed to associate with WAP.  As this detecting is done by the control logic, it is done automatically since it does not involve a user);
automatically causing a message in electronic form to be sent from the network device to a manager of the secure network if the client device is detected as being an unrecognized client device during said detecting step, the message seeking a response from the manager as to whether access to the unrecognized client device The master 100 is considered the claimed manager.  The master receives a message from WAP 120 upon detection of a new client attempting to associate); and
automatically adding identification information of the unrecognized client device to the list of known client devices when the response is received and granting or denying access based on the response (paragraphs 31-32; Access is allowed or denied  and the new client is added to a white or black list to automate future access by the client.  The white list or “list of clients permitted to join the network 220” is considered the claimed list of known clients).

The rejection of claim 1 applies, mutatis mutandis, to claim 14.

Claim 3:
	Huotari further discloses wherein the list includes a whitelist of identification information of known client devices that are automatically to be granted access to the secure network by the network device (paragraph 32).

Claim 4:
	Huotari further discloses wherein the list includes a blacklist of identification information of known client devices that are automatically to be denied access to the secure network by the network device (paragraph 32).

Claims 7 and 15:
Note the WAP is a CPE and as discussed in paragraph 14, can be integrated with the router and modem as a single unit, thus is also a WiFi router connected to the Internet).
The rejection of claim 7 applies, mutatis mutandis, to claim 15.

Claims 8 and 19:
	As per claim 8, Huotari further discloses wherein the network device performs at least one of (directly) sending the message and receiving the response (paragraphs 19 and 31 and Fig 1; Direct communication between the WAP and master device for sending and receiving messages).
The rejection of claim 8 applies, mutatis mutandis, to claim 19.

Claim 9:
	Huotari further discloses wherein the network device communicates with a cloud server for at least one of having the message sent and having the response received (Fig 1 and paragraph 15; Wireless connection between the access point and telephone, thus cloud communication is used).

Claim 13:


Claim 16:
	The rejection of claims 3 and 4 combined, applies, mutatis mutandis, to claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10-12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al (US 2009/0122787) in view of McLaughlin et al (US 2013/0014248).
Claims 2 and 17:
	As per claim 2, Huotari does not disclose, but McLaughlin discloses wherein the identification information is a Media Access Control (MAC) address of the client device (paragraphs 61 and 66).  
Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate McLaughlin’s teachings KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).
The rejection of claim 2 applies, mutatis mutandis, to claim 17.

Claim 10:
	Houtari further discloses wherein said steps of detecting, causing, and adding are part of a security system for granting or denying access to client devices to the secure network (paragraphs 29-31; Valid pin use required).
	Houtari does not disclose, but McLaughlin discloses the security system being part of a single factor of a multi-factor authentication security system (paragraphs 26-27).  Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate McLaughlin’s teachings into Huotari’s invention such that the authentication security system being part of a single factor of a multi-factor authentication security system.  One of ordinary skill in the art would have been motivated to do so as use of a multi-factor authentication security system provides higher level of security.

Claim 11:
	As per claim 11, McLaughlin makes obvious wherein said steps of detecting, causing, and adding are part of a second or subsequent factor of a multi-factor 

Claim 12:
	McLaughlin further discloses wherein the first-factor requires accurate submission of a pre-set secret password (paragraphs 62 and 64).

Claim 20:
	As per claim 20, Huotari discloses wherein the at least one processor is further configured toexecute the one or more instructions to provide a security system for granting or denying access to client devices in the secure network (paragraphs 29-31).  Houtari does not disclose, but McLaughlin discloses the security system being part of a single factor of a multi-factor authentication security system (paragraphs 26-27).  Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate McLaughlin’s teachings into Huotari’s invention such that the authentication security system being part of a single factor of a multi-factor authentication security system.  One of ordinary skill in the art would have been motivated to do so as use of a multi-factor authentication security system provides higher level of security.
	Huotari also does not disclose, but McLaughlin discloses wherein the multi-factor authentication security system includes a first-factor requiring accurate User password authentication for the first factor authentication and device id/MAC address for the second factor authentication).



Claims 5, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al (US 2009/0122787) in view of Wang et al (US 9,961,079).
Claim 5:
	Huotari does not disclose, but Wang discloses wherein the message is selected from the group consisting of a text message sent to a phone number of the manager, an email sent to an email address of the manager, or an electronic message sent to an app accessible by the manager (col 6, lines 62-67).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Wang’s teachings into Huotari’s invention such that Huotari’s message from the WAP’s control logic was instead selected from the group consisting of a text message sent to a phone number of the manager, an email sent to an email address of the manager, or an electronic message sent to an app accessible by the manager.  
The rationale for why one of ordinary skill in the art would find it obvious to do so is that doing so is nothing more than simple substitution of one known element (i.e. type KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Claim 6:
	Huotari further discloses further comprising the step of requesting a phone number, email address, or username of an app to be input by the manager during setup of the network device (paragraphs 53-54; Phone number needs to be set up at some point for successful message delivery to phone).
	Note that a manger device/program requesting the user input a phone number, email address, or user name for an app as part of a system or software setup was also something that was well known in the art prior to the effective filing date of applicant’s claimed invention.  It would have been obvious for one of ordinary skill in the art to modify Huotari’s invention to have the manager request a user to input a phone number, email address, or username of an app as part of a standard network system setup so the system works properly in order to know where to send alert messages.

Claim 18:
	Claim 18 recite limitations substantially similar to what is recited in both claims 5 and 6, thus the rejections of claims 5 and 6 apply, mutatis mutandis, to claim 18.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495